Exhibit SINO CLEAN ENERGY, INC. Room 2205, Suite A, Zhengxin Building No. 5, Gaoxin 1st Road, Gao Xin District Xi’an, Shaanxi Province People’s Republic of China [Date] [Name of Director] [Address of Director] Re: Director Offer Letter Dear [Name of Director]: Sino Clean Energy, Inc., a Nevada corporation (the “Company”), is pleased to offer you a director position on its Board of Directors (the “Board”).We are all very impressed with your credentials and we look forward to your future success in this role. Should you choose to accept this position as a member of the Board, this letter shall constitute an agreement between you and the Company and contains all the terms and conditions relating to the services you are to provide. 1.Term.This agreement shall be for the ensuing year, effective as of the date of this Agreement.Your term as director shall continue subject to the provisions in Section 8 below or until your successor is duly elected and qualified.The position shall be up for re-election each year at the annual shareholder’s meeting and upon re-election, the terms and provisions of this agreement shall remain in full force and effect. 2.Services.You shall render services as a member of the Board, as well as a member of the Board’s audit committee, compensation committee and/or nominating committee (hereinafter your “Duties”). During the term of this Agreement, you shall attend and participate in such number of meetings of the Board and of the committee(s) of which you are a member as regularly or specially called. You may attend and participate at each such meeting, via teleconference, video conference or in person. You shall consult with the other members of the Board and committee(s) regularly and as necessary via telephone, electronic mail or other forms of correspondence. 3.Services for Others.You shall be free to represent or perform services for other persons during the term of this agreement.However, you agree that you do not presently perform and do not intend to perform, during the term of this agreement, similar Duties, consulting or other services for companies whose businesses are or would be, in any way, competitive with the Company (except for companies previously disclosed by you to the Company in writing).Should you propose to perform similar Duties, consulting or other services for any such company, you agree to notify the Company in writing in advance (specifying the name of the organization for whom you propose to perform such services) and to provide information to the Company sufficient to allow it to determine if the performance of such services would conflict with areas of interest to the Company. 4.Compensation to Independent Directors.You shall receive cash compensation of $[] per calendar year of service, prorated for partial time periods.You shall be reimbursed for reasonable expenses incurred by you in connection with the performance of your Duties (including travel expenses for in-person meetings). 5.D&O Insurance Policy.
